*196Determination of respondent Department of Housing Preservation and Development, dated November 12, 2002, finding that petitioner had obtained her apartment by submission of false documentation and is not a lawful occupant, and issuing a certificate of eviction, unanimously confirmed, the petition denied, and this proceeding (transferred by order of the Supreme Court, New York County [Walter B. Tolub, J.], entered July 16, 2003) dismissed, without costs.
Petitioner signed an affidavit stating that she was on the waiting fist for purchase of a cooperative apartment in a limited-profit housing company organized under the Mitchell-Lama Law (Private Housing Finance Law art II), and that she had filed an application pursuant to Department rules. The evidence reveals that petitioner never filed such an application. The applicant deposit book, which documents all applications received for apartments, had no record of her. No stock certificate was ever issued to her, and the application number used on documentation found in her file had already been assigned in 1978, when she would have been seven years old. The hearing officer’s determination that petitioner had submitted false documentation in connection with her purchase is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]; Matter of O’Quinn v New York City Dept. of Hous. Preserv. & Dev., 284 AD2d 211 [2001]). Concur—Williams, J.P., Marlow, Gonzalez, Sweeny and Catterson, JJ.